
	

114 S2047 IS: Protecting Local Fishing Jobs and Communities Act of 2015
U.S. Senate
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2047
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2015
			Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To terminate the independent third-party program for sectors of the Northeast Multispecies Fishery
			 unless the program is fully funded by the National Oceanic and Atmospheric
			 Administration and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Protecting Local Fishing Jobs and Communities Act of 2015.
		2.Termination of independent third-party monitoring
 (a)In generalExcept as provided in subsection (b), the Secretary of Commerce shall not require sectors of the Northeast Multispecies Fishery to comply with the independent third-party monitoring program required by section 648.87 of title 50, Code of Federal Regulations (or similar successor regulation).
 (b)ExceptionThe Secretary of Commerce may require sectors of the Northeast Multispecies Fishery to comply with the independent third-party monitoring program required by section 648.87 of title 50, Code of Federal Regulations (or similar successor regulation), if the Administrator of the National Oceanic and Atmospheric Administration fully funds the program with funds appropriated for the Administration.
